DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-21, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a process, (i.e., a computer implemented method -  an act or step, or a series of acts or steps), claim 12 is directed to a manufacture (i.e., non-transitory computer readable storage medium - an article that is given a new form, quality, property, or combination through man-made or artificial means.), claim 15 is directed to a machine (i.e., a device - a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus, the each of the claims fall within one of the four statutory categories.
3.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
Independent claim 12 which is representative of independent claims 1 and 15 recites: 
“instructions for receiving, from the user, user credentials that correspond to a student account or a teacher account”, “instructions for receiving an innovation project selection from the plurality of projects;”, “instructions for receiving a phase selection from the four phases;” and  “wherein performing the one or more phases includes performing the four phases and three steps in a non-linear manner that includes accessing the four phases and three steps any particular number of times and in any particular order to enable the user to achieve one or more learning objectives without relying on a predetermined or customized curriculum” 
The limitations as drafted under their broadest reasonable interpretation describe a series of steps a user follows to implement a social good innovation project is/are concepts that encompasses “managing personal behavior or interactions between people” including (i.e., social activities, teaching, and following rules or instructions) which falls within the  certain methods of organizing human activity grouping enumerated in MPEP 2106.04 (a)(2)(II)
The Applicant’s Specification emphasizes in at least ¶ 0056:
[0056]    The disclosed technology of this patent document relates to systems and methods that enable design thinking for social good innovation via non-linear, personalized innovation with a focus on social good innovation linked to key social issues. The disclosed embodiments further enable the generation of various signals that provide status information, enable student teams to create and document their own social good innovation projects, and enable teachers to provide feedback and guidance to help student teams on the student teams' process of creating social good innovation solutions.

	As such, the limitations of the claim fall within the certain methods of organizing human activity grouping because the series of steps including “receiving” and “performing” describe the rules/instructions a user may follow to implement an innovation project.  These limitations may be reasonably characterized as managing the personal behavior of the user interacting with the innovation project which falls within the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
4.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, the
judicial exception is not integrated into a practical application because the additional elements of: “a non-transitory computer-readable storage medium having instructions stored thereupon”, “a graphical user interface (GUI)”, “an educational software platform”, - see claim 12,  “computer-implemented” – see claim 1, “a device”, “a processor and a memory including instructions stored thereupon” – see claim 15 are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
The other additional elements of: “instructions for displaying, via a graphical user interface (GUI) to a user, an account login or account creation dialog box;”, “instructions for displaying, upon verification of the user credentials a first plurality of icons corresponding to a plurality of projects, each project of the plurality of projects being categorized by a social issue  corresponding to an organizational goal;”, “instructions for displaying, for a selected innovation project, a second plurality of icons corresponding to four phases: (a) an understanding phase related to understanding a complexity of a problem corresponding to the social issue and how it affects people, (b) an ideation phase related to developing ideas and potential solutions to the problem using one or more collaboration tools built into the educational software platform, (c) a prototyping phase related to producing a prototype associated with the selected innovation project based on the ideas and potential solutions, and (d) a pitch phase related to developing a presentation associated with the selected innovation project that highlights the prototype;”, “instructions for displaying, for a selected phase, a third plurality of icons corresponding to three steps: (i) an exploration step configured to provide the user with information and resources related to the selected innovation project and the social issue, (ii) an activity step configured to enable the user to perform one or more of a plurality of activities related to the selected innovation project, and  (iii) a documentation step configured to enable the user to link one or more documents to the selected innovation project” are adding insignificant extra-solution activity to the judicial exception (i.e., data output), as discussed in MPEP 2106.05 (g)  
 The other additional element of: “for non-linear and collaborative on-line management of a project” is generally linking the user the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05 (h)
5.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
6.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a non-transitory computer-readable storage medium having instructions stored thereupon”, “a graphical user interface (GUI)”, “an educational software platform”, - see claim 12,  “computer-implemented” – see claim 1, “a device”, “a processor and a memory including instructions stored thereupon” – see claim 15  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The other additional elements of: “instructions for displaying, via a graphical user interface (GUI) to a user, an account login or account creation dialog box;”, “instructions for displaying, upon verification of the user credentials a first plurality of icons corresponding to a plurality of projects, each project of the plurality of projects being categorized by a social issue  corresponding to an organizational goal;”, “instructions for displaying, for a selected innovation project, a second plurality of icons corresponding to four phases: (a) an understanding phase related to understanding a complexity of a problem corresponding to the social issue and how it affects people, (b) an ideation phase related to developing ideas and potential solutions to the problem using one or more collaboration tools built into the educational software platform, (c) a prototyping phase related to producing a prototype associated with the selected innovation project based on the ideas and potential solutions, and (d) a pitch phase related to developing a presentation associated with the selected innovation project that highlights the prototype;”, “instructions for displaying, for a selected phase, a third plurality of icons corresponding to three steps: (i) an exploration step configured to provide the user with information and resources related to the selected innovation project and the social issue, (ii) an activity step configured to enable the user to perform one or more of a plurality of activities related to the selected innovation project, and  (iii) a documentation step configured to enable the user to link one or more documents to the selected innovation project” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II), the Symantec, TLI Communications, OIP Techs, buySAFE, Versata court decisions indicated that “receiving or transmitting data over a network, e.g., using the Internet to gather data,”, “utilizing an intermediary computer to forward information”, “sending messages over a network”, “storing and retrieving information in memory”, are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Thus, the conclusion that the steps of “displaying” steps are well-understood routine, conventional functions is fully supported in MPEP 2106.05 (d)(II) under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
7.	Claims 2-11, 13-14, and 16-20 are dependents of independent claims 1, 12 & 15.
Claims 2 and 19 recite “wherein the first user account is selected from a group consisting of the student account. the teacher account, and an administrator account” which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract.  Claims 3, 13, 16 recite “wherein the organizational goal comprises a United Nations (UN) Sustainable Development Goal (SDG) that is automatically linked to the educational software platform” which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract. Claims 4 and 14 recite “wherein the first user account is the student account, and wherein the one or more collaboration tools enables the first user account to identify one or more other student accounts without input from the teacher account” which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract. Claim 5 recites “wherein each of the four phases is accessible via the graphical user interface that simultaneously displays corresponding icons for each of the four phases.” adds insignificant extra-solution activity to the judicial exception (i.e., data output), as discussed in MPEP 2106.05 (g). Claims 6 and 17 recite “wherein each of the four phases is systematically divided into three steps: (1) explore, (2) do. and (3) document. which can be accessed via the graphical user interface upon selection of a particular one of the four phases.” adds insignificant extra-solution activity to the judicial exception (i.e., data output), as discussed in MPEP 2106.05 (g). Claims 7 and 18 recite “wherein each of the four phases and each of three steps associated with each phase can be accessed in any particular order to enable a non-linear innovation process.” specifies how the user may access the phases and steps which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract. Claim 8 recites “accessing, via the graphical user interface, an additional software portal capable of receiving and uploading documents associated with one or more of the plurality of projects from multiple users.” adds insignificant extra-solution activity to the judicial exception (i.e., data gathering), as discussed in MPEP 2106.05 (g). Claim 9 recites “automatically including an assigned status indicator tag associated with each project to indicate a status of the documents associated with the corresponding project.” which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract. Claim 10 recites “wherein the assigned status indicator tag indicates a completed status, an approved status, or a returned status.” which further describes the data/information recited in the judicial exception and does not make the claimed invention any less abstract. Claim 11 recites “automatically storing, on a periodic basis, the plurality of projects and information generated in any of the four phases in a database coupled to the educational software platform” adds insignificant extra-solution activity to the judicial exception (i.e., data storage, electronic record-keeping), as discussed in MPEP 2106.05 (g) and MPEP 2106.05(d)(II).  Claim 20 recites “display, via the graphical user interface, some or all of the plurality of projects; and use one or more criteria to filter the displayed projects, the one or more criteria comprising the social issue, the organizational goal. a completion status or an iii-progress status of any one of the four phases” adds insignificant extra-solution activity to the judicial exception (i.e., data output), as discussed in MPEP 2106.05 (g). Claim 21 recites “configure, based on the one or more criteria, the educational software platform for access by a second user account that is different from the student account and the teacher account.” adds insignificant extra-solution activity to the judicial exception (i.e., data storage, storing and retrieving information in memory), as discussed in MPEP 2106.05 (g) and MPEP 2106.05(d)(II).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 1-4, 8, 11, 15-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuppari (US 2021/0365972 A1) in view of Dawley (US 2013/0295545 A1)

With respect to claims 1 and 15, Cuppari discloses 
a computer-implemented method and a device for non-linear and collaborative on-line management of a project (¶ 0007: discloses the present invention is directed to a method and system for gamification of SDG entrepreneurship, cross-sector collaboration and impact investing.), comprising: 
accessing, via a graphical user interface, a first user account for interaction with an educational software platform (¶ 0018-0020: discloses a game platform 102) that is configured to support a student account and a teacher account (¶ 0020: discloses a gamer may access the portal 106…the authentication data can be used to execute security functions and authenticate authorized gamers.  ¶ 0022: discloses gamers can partner with sector leaders, mentors, subject matter experts in the field.): 
selecting an innovation project from a plurality of projects (¶ 0032-0033, 0042: discloses the participants may be presented with a user interface that identifies a set of appropriate objectives…for example a participant selects SDG 2 “zero hunger”.), 
each project of the plurality of projects being categorized by a social issue corresponding to an organizational goal (¶ 0032-0033, 0042: discloses to further assist participants in narrowing the areas of interest such objectives may be categorized.): and 
utilizing one or more resources built into the educational software platform to perform one or more of four phases (¶ 0032: discloses resources are provided to steer participants towards addressing some of society’s most pressing issues…after selecting SDG 2 the participant may presented with options.): 
(a) an understanding phase related to understanding a complexity of a problem corresponding to the social issue and how it affects people (¶ 0033: discloses the participant may be with options to learn about the prevalence of hunger, the reasons for inadequate food supplies, and unused resources, among other things.)
(b) an ideation phase related to developing ideas and potential solutions to the problem using one or more collaboration tools built into the educational software platform. (¶ 0034, 0043: discloses one the participants have selected an objective or area of interest…the participants can engage in brainstorming to identify potential solutions and viable business models to implement the solutions.  The participants may develop potential solutions to test through the game process.)
(c) a prototyping phase related to producing a prototype associated with the innovation project based on the ideas and potential solutions (¶ 0034: discloses if the participants selected to address the problem of hunger…a game may be generated where the participants attempt to save a fictious village suffering from food shortage.  The participants may learn that many villages could have access to irrigation water if they could afford certain equipment leading the participants to brainstorm about inexpensive alternatives for pumping water.  The participants may develop potential pump designs and estimate production costs.), and 
(d) a pitch phase related to developing a presentation associated with the innovation project that highlights the prototype (¶ 0023, 0045, 0047: discloses module 110 may include analysis tools whereby users can present draft pitches and receive feedback concerning the pitches…the participants may use game resources to learn marketing skills such as branding and advertising. The participants learn pitch skills for presenting the business plan.  The participants may be prompted to present a pitch for an AI assistant or a human mentor.),
wherein the one or more resources comprise the one or more collaboration tools enabling information sharing between a plurality of student accounts (¶ 0033-0034: discloses the platform 102 may include communication portals…participants can engage in brainstorming to identify potential solutions.) and a review tool enabling two-way interaction between the teacher account and the student account. (¶ 0033-0034: discloses participants may have the opportunity to work with remote subject matter experts via instant messaging, text, video conferencing or the like.)
Cuppari does not explicitly disclose the limitations of wherein performing the one or more of the four phases includes performing the phases (a), (b), and (c) in a non-linear manner that includes accessing the phases (a), (b), and (c) any particular number of times and in any particular order to enable a user of the first user account to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform.
However, Dawley is within the same field of endeavor as the claimed invention and is related to non-linear quest-based learning environments. (¶ 0001)
wherein performing the one or more of the four phases includes performing the phases (a), (b), and (c) in a non-linear manner that includes accessing the phases (a), (b), and (c) any particular number of times and in any particular order to enable a user of the first user account to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform. (¶ 0017: discloses a student or participant in non-linear quest-based curriculum must progress from the initial stages of the curriculum up to the final objective by reviewing and completing a series of quests.  A student in a non-linear quest based curriculum may be allowed to pursue a non-linear quest path to arrive at the final objective.  In a non-linear quest based curriculum the student has the option of completing quests which are of interest to the student while opting to skip quests that are not of interest.  ¶ 0024: discloses the student may be permitted to select quests in any, some, and/or all the paths to probe interest.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of Cuppari, to include the steps of wherein performing the one or more of the four phases includes performing the phases (a), (b), and (c) in a non-linear manner that includes accessing the phases (a), (b), and (c) any particular number of times and in any particular order to enable a user of the first user account to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform, as disclosed by Dawley to achieve the claimed invention.  As disclosed by Dawley, the motivation for the combination would have been to offer personalized learning options to students to freely explore a variety of learning paths to achieve an objective. (¶ 0003-0004) 

With respect to claims 2 and 19, the combination of Cuppari and Dawley discloses the computer-implemented method and device,
wherein the first user account is selected from a group consisting of the student account (¶ 0020: Cuppari discloses authentication data for gamers), the teacher account (¶ 0020-0022: Cuppari discloses subject matter experts.), and an administrator account. (¶ 0035, 0037: Cuppari discloses game operator)

With respect to claims 3 and 16, the combination of Cuppari and Dawley discloses the computer-implemented method and device,
wherein the organizational goal comprises a United Nations (UN) Sustainable Development Goal (SDG) that is automatically linked to the educational software platform. (¶ 0008, 0032, 0042: Cuppari discloses resources are provided to steer participants towards addressing some of society’s most pressing issues such as those encompassed by the UN’s 17 Sustainable Development Goals, i.e., SDGs.  The participants may be presented with a user interface that identifies a set of appropriate objectives and includes links to research resources associated with those objectives.)

With respect to claim 4, the combination of Cuppari and Dawley discloses the computer-implemented method of claim 1,
wherein the first user account is the student account (¶ 0020: Cuppari discloses a gamer may access the portal 106…the authentication data can be used to execute security functions and authenticate authorized gamers), and 
wherein the one or more collaboration tools enables the first user account to identify one or more other student accounts without input from the teacher account. (¶ 0029: Cuppari discloses virtual assistant my guide the participant group towards goals…the participants may be divided into groups based on self-selection by the participants.)

With respect to claim 8, the combination of Cuppari and Dawley discloses the computer-implemented method of claim 1, further comprising:
 accessing, via the graphical user interface, an additional software portal capable of receiving and uploading documents associated with one or more of the plurality of projects from multiple users. (¶ 0026: Cuppari discloses search tools that can be used by gamers to access research databases separate from the platform or to access other resources relevant to the problem being addressed.)


With respect to claim 11, the combination of Cuppari and Dawley discloses the computer-implemented method of claim 1, further comprising: 
automatically storing, on a periodic basis, the plurality of projects and information generated in any of the four phases in a database coupled to the educational software platform. (¶ 0019: Cuppari discloses the platform 102 includes one or more databases 108.  The database stores information concerning SDG and other game data.)

With respect to claim 20, the combination of Cuppari and Dawley discloses the device of claim 15, wherein the processor is further configured to: 
display, via the graphical user interface, some or all of the plurality of projects (¶ 0042: Cuppari discloses the participants may be presented with a user interface that identifies a set of appropriate objectives and includes links to research resources associated with those objectives.); and 
use one or more criteria to filter the displayed projects, the one or more criteria comprising the social issue, the organizational goal (¶ 0042: Cuppari discloses participants may select a business objective to address through a business plan.), a completion status or an iii-progress status of any one of the four phases.

With respect to claim 21, the combination of Cuppari and Dawley discloses the device of claim 20, 
wherein the processor is further configured to: 
configure, based on the one or more criteria, the educational software platform for access by a second user account that is different from the student account and the teacher account. (¶ 0020: Cuppari discloses the authentication data can be used to authenticate impact investors who may access the platform.)


11.	Claim(s) 5-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuppari (US 2021/0365972 A1) in view of Dawley (US 2013/0295545 A1) in further view of Beutler (US 2008/0222550 A1).

With respect to claim 5, the combination of Cuppari and Dawley does not explicitly disclose the computer-implemented method of claim 1,
However, Beutler is within the same field of endeavor as the claimed invention and is related to providing a system for capturing project information over a network and for processing the information, further the system is enabled to present a project overview common to projects comprising information processed by the system (0009)
wherein each of the four phases is accessible via the graphical user interface that simultaneously displays corresponding icons for each of the four phases. (¶ 0033-0034: discloses a project page 500 which represents the graphical user interface including phases for initiating, planning, execution, and closure. The exemplified buttons 503a-503d typically symbolizes phase of the project.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Cuppari and Dawley to include wherein each of the four phases is accessible via the graphical user interface that simultaneously displays corresponding icons for each of the four phases, as disclosed by Beutler to achieve the claimed invention.  As disclosed by Beutler, the motivation for the combination would have been to provide a standardized project overview common to all users of the project which enables presentation and user access to complex project related data in a more efficient manner than by previous known systems.  (¶ 0009, 0034)

With respect to claims 6 and 17, the combination of Cuppari and Dawley does not explicitly disclose the computer-implemented method and device,
However, Beutler discloses:
 wherein each of the four phases is systematically divided into three steps: (1) explore, (2) do, and (3) document, which can be accessed via the graphical user interface upon selection of a particular one of the four phases. (¶ 0031, 0035: discloses if a user selects a certain phase a tree with associated project data appears on the screen. A document which the user opens by selecting it from the tree, such a document may include fields for time, resource and expense data related to the project)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Cuppari and Dawley to include wherein each of the four phases is systematically divided into three steps: (1) explore, (2) do, and (3) document, which can be accessed via the graphical user interface upon selection of a particular one of the four phases., as disclosed by Beutler to achieve the claimed invention.  As disclosed by Beutler, the motivation for the combination would have been to provide a standardized project overview common to all users of the project which enables presentation and user access to complex project related data in a more efficient manner than by previous known systems.  (¶ 0009, 0034)


With respect to claims 7 and 18, the combination of Cuppari, Dawley, and Beutler discloses the computer-implemented method and device,
wherein each of the four phases and each of three steps associated with each phase can be accessed in any particular order to enable a non-linear innovation process. (¶ 0017: Dawley discloses a student or participant in non-linear quest-based curriculum must progress from the initial stages of the curriculum up to the final objective by reviewing and completing a series of quests.  A student in a non-linear quest based curriculum may be allowed to pursue a non-linear quest path to arrive at the final objective.  In a non-linear quest based curriculum the student has the option of completing quests which are of interest to the student while opting to skip quests that are not of interest.  ¶ 0024: discloses the student may be permitted to select quests in any, some, and/or all the paths to probe interest.)

12.	Claim(s) 9-10 and 12-14is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuppari (US 2021/0365972 A1) in view of Dawley (US 2013/0295545 A1) in further view of Kass (US 2014/0082525 A1)


With respect to claim 9, the combination of Cuppari and Dawley does not explicitly disclose the computer-implemented method of claim 8, further comprising:
However, Kass is within the same field of endeavor as the claimed invention and is related to a collaborative dashboard page provided in a collaboration system. (Fig. 3, ¶ 0041)
automatically including an assigned status indicator tag associated with each project to indicate a status of the documents associated with the corresponding project. (¶ 0043: discloses the dashboard 300 includes a documents panel that provides a sortable list of documents relevant to the project in which the project team is engaged and also provides a status of the document such as whether or not the document has been completed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Cuppari and Dawley to include automatically including an assigned status indicator tag associated with each project to indicate a status of the documents associated with the corresponding project, as disclosed by Kass to achieve the claimed invention.  As disclosed by Kass, the motivation for the combination would have been to provide an improved user interface that effectively and efficiently captures and provides updates generated by users interacting with the system. (¶ 0003)

With respect to claim 10, the combination of Cuppari, Dawley, and Kass discloses the computer-implemented method of claim 9, 
wherein the assigned status indicator tag indicates a completed status, an approved status, or a returned status. (¶ 0043: Kass discloses the dashboard 300 provides a status of the document such as whether or not the document has been completed.)

With respect to claim 12, Cuppari discloses 
a non-transitory computer-readable storage medium having instructions stored thereupon for non-linear and collaborative on-line management of a project (¶ 0007-0008, 0018: discloses a game platform 102…provides an environment where gamers can select problems related to a defined social or environmental impact objective, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions), comprising: 
instructions for displaying, via a graphical user interface (GUI) to a user, an account login or account creation dialog box (¶ 0041: discloses from a game participant’s perspective the process is initiated by signing up for the game…this may involve accessing a game portal and registering for the game.);
instructions for receiving, from the user, user credentials that correspond to a student account or a teacher account on an educational software platform (¶ 0020: discloses the authentication data can be used to execute security functions and authenticate authorized gamers and others who may access the platform.);
instructions for displaying, upon verification of the user credentials, a first plurality of icons corresponding to a plurality of projects (Fig.5 – Global Mission Goals, SDG 1 “no poverty”, SDG 2 “zero hunger”, 
each project of the plurality of projects being categorized by a social issue corresponding to an organizational goal (¶ 0032-0033, 0042: discloses to further assist participants in narrowing the areas of interest such objectives may be categorized.):
instructions for receiving an innovation project selection from the plurality of projects (¶ 0032-0033, 0042: discloses for example a participant selects SDG 2 “zero hunger”.);
instructions for displaying, for a selected innovation project, a second plurality of icons corresponding to four phases: 
(a) an understanding phase related to understanding a complexity of a problem corresponding to the social issue and how it affects people. (¶ 0033: discloses the participant may be with options to learn about the prevalence of hunger, the reasons for inadequate food supplies, and unused resources, among other things.)
(b) an ideation phase related to developing ideas and potential solutions to the problem using one or more collaboration tools built into the educational software platform (¶ 0034, 0043: discloses one the participants have selected an objective or area of interest…the participants can engage in brainstorming to identify potential solutions and viable business models to implement the solutions.  The participants may develop potential solutions to test through the game process.),
(c) a prototyping phase related to producing a prototype associated with the selected innovation project based on the ideas and potential solutions (¶ 0034: discloses if the participants selected to address the problem of hunger…a game may be generated where the participants attempt to save a fictious village suffering from food shortage.  The participants may learn that many villages could have access to irrigation water if they could afford certain equipment leading the participants to brainstorm about inexpensive alternatives for pumping water.  The participants may develop potential pump designs and estimate production costs.), and 
(d) a pitch phase related to developing a presentation associated with the selected innovation project that highlights the prototype (¶ 0023, 0045, 0047: discloses module 110 may include analysis tools whereby users can present draft pitches and receive feedback concerning the pitches…the participants may use game resources to learn marketing skills such as branding and advertising. The participants learn pitch skills for presenting the business plan.  The participants may be prompted to present a pitch for an AI assistant or a human mentor.): 
instructions for receiving a phase selection from the four phases (¶ 0034, 0043: discloses one the participants have selected an objective or area of interest…the participants can engage in brainstorming to identify potential solutions and viable business models to implement the solutions); and 
Cuppari does not explicitly disclose the limitations of wherein performing the one or more phases includes performing the four phases and three steps in a non-linear manner that includes accessing the four phases and three steps any particular number of times and in any particular order to enable the user to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform.
However, Dawley is within the same field of endeavor as the claimed invention and is related to non-linear quest-based learning environments. (¶ 0001)
wherein performing the one or more phases includes performing the four phases and three steps in a non-linear manner that includes accessing the four phases and three steps any particular number of times and in any particular order to enable the user to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform. (¶ 0017: discloses a student or participant in non-linear quest-based curriculum must progress from the initial stages of the curriculum up to the final objective by reviewing and completing a series of quests.  A student in a non-linear quest based curriculum may be allowed to pursue a non-linear quest path to arrive at the final objective.  In a non-linear quest based curriculum the student has the option of completing quests which are of interest to the student while opting to skip quests that are not of interest.  ¶ 0024: discloses the student may be permitted to select quests in any, some, and/or all the paths to probe interest.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of Cuppari, to include the steps of wherein performing the one or more phases includes performing the four phases and three steps in a non-linear manner that includes accessing the four phases and three steps any particular number of times and in any particular order to enable the user to achieve one or more learning objectives without relying on a predetermined or customized curriculum that can be accessed through the educational software platform, as disclosed by Dawley to achieve the claimed invention.  As disclosed by Dawley, the motivation for the combination would have been to offer personalized learning options to students to freely explore a variety of learning paths to achieve an objective. (¶ 0003-0004) 
However, Kass is within the same field of endeavor as the claimed invention and is related to a collaborative dashboard page provided in a collaboration system. (Fig. 3, ¶ 0041)
instructions for displaying, for a selected phase, a third plurality of icons corresponding to three steps: (¶ 0041-0042: discloses the dashboard 300)  ; 
(i) an exploration step configured to provide the user with information and resources related to the selected innovation project and the social issue (¶ 0041: discloses an action panel 302 that allows the user to instruct the collaborative system to take certain actions such as creating a new project, starting a discussion, providing meeting notes, etc.).
(ii) an activity step configured to enable the user to perform one or more of a plurality of activities related to the selected innovation project (¶ 0043: discloses a task overview panel 312 that provides a user with  sortable list of tasks.). and 
(iii) a documentation step configured to enable the user to link one or more documents to the selected innovation project (¶ 0043: discloses a documents panel 308 provides a sortable list of documents relevant to the project.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of Cuppari and Dawley, to include the features of the dashboard, as disclosed by Kass to achieve the claimed invention.  As disclosed by Kass, the motivation for the combination would have been to provide an improved user interface that effectively and efficiently captures and provides updates generated by users interacting with the system. (¶ 0003)

With respect to claim 13, the combination of Cuppari, Dawley, and Kass discloses the computer-readable storage medium of claim 12, 
wherein the organizational goal comprises a United Nations (UN) Sustainable Development Goal (SDG) that is automatically linked to the educational software platform. (¶ 0008, 0032, 0042: Cuppari discloses resources are provided to steer participants towards addressing some of society’s most pressing issues such as those encompassed by the UN’s 17 Sustainable Development Goals, i.e., SDGs.  The participants may be presented with a user interface that identifies a set of appropriate objectives and includes links to research resources associated with those objectives.)

With respect to claim 14, the combination of Cuppari, Dawley, and Kass discloses the computer-readable storage medium of claim 12, 
wherein the user is a student user(¶ 0020: Cuppari discloses a gamer may access the portal 106…the authentication data can be used to execute security functions and authenticate authorized gamers), and
wherein the educational software platform comprises one or more collaboration tools that enable the user to identify one or more other students without input from the teacher account. (¶ 0029: Cuppari discloses virtual assistant my guide the participant group towards goals…the participants may be divided into groups based on self-selection by the participants.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sehbai (US 2019/0325769 A1) – (¶ 0066: discloses students are not required, and do not need, to participate in, or otherwise receive, the lessons in any type of sequence. Students can freely between lessons and participate in, or otherwise receive, the lessons in any order. The fluid methodology of the lessons allows for a changing classroom from day to day, so that the students are never left learning the same thing over and over again if new students attend or if a new educator is providing a lesson. A date stamp and/or time stamp (whether physical or digital) will be placed after the completion of every lesson, so that the next educator to take over and provide a lesson can be aware of the lessons that have been provided by the prior educator(s).)
Perez Rodriguez (US 2013/0179207 A1) – (abstract: discloses method, apparatus, and program for high performance design of a project. A goal of the project to meet at least one sustainability criterion is first received. A design strategy is then associated with the goal of the project in accordance with the at least one sustainability criterion. The design strategy is created based on a common design approach. A design task is further associated with the design strategy at each phase of the project in accordance with the at least one sustainability criterion. The design task is created to implement the design strategy. A goal metric for the at least one sustainability criterion at each phase of the project is then dynamically calculated based on information of the project from a database. Eventually, progress of meeting the at least one sustainability criterion is dynamically updated based on the calculated goal metric.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629